713 N.W.2d 265 (2006)
475 Mich. 851
CARSON FISCHER, PLC, Plaintiff-Appellee,
v.
MICHIGAN NATIONAL BANK and Michigan National Corporation, Defendants-Appellants.
Docket No. 128689. COA No. 248167.
Supreme Court of Michigan.
May 12, 2006.
On order of the Court, plaintiff's motion to file supplemental brief and defendant's motion to include Argument II in its post-argument brief are considered, and they are GRANTED. Leave to appeal having been granted, 474 Mich. 986, 707 N.W.2d 590 (2005), and the briefs and oral argument *266 of the parties having been considered by the Court, we REVERSE in part the February 8, 2005 judgment of the Court of Appeals and REINSTATE the November 27, 2002 order of the Oakland Circuit Court granting defendant Michigan National Bank's motion for partial summary disposition. Pursuant to MCL 440.4406(6), as modified by the parties' account agreement, Michigan National Bank's liability is limited to those checks listed in plaintiff Carson Fischer, PLC's post-notification bank statements after September 1, 2000. We REMAND this case to the circuit court for further proceedings not inconsistent with this order.
We do not retain jurisdiction.